IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-8,109-03



EX PARTE MARCELINO JARAMILLO, Applicant






ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER 1991-CR-6311 IN THE 226th  JUDICIAL DISTRICT COURT
BEXAR COUNTY 


 Per Curiam.


O R D E R

 This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of burglary of a building and his sentence was assessed at
fifteen years' confinement.  No direct appeal was taken. 
	Based upon the trial court's findings of fact and conclusions of law and our own
independent review of the record, we find that Applicant's claim challenging the denial of
street-time credit is without merit and that claim is denied.  Applicant's remaining claim
regarding the improper denial of a mandatory supervision release date is dismissed as moot.
The record reflects that Applicant was released to mandatory supervision on March 29, 2012.
DELIVERED:  August 22, 2012
DO NOT PUBLISH